Citation Nr: 0212406	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from April 1950 to September 
1953, and from March 1959 to April 1962.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claim for 
service connection for a left leg condition.  In December 
2000, the Board remanded the case for additional development; 
the RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  In June 1960, the appellant was hit in the left leg by a 
flash grenade.

3.  The appellant's single in-service instance of a left 
thigh injury has not been shown to have resulted in any 
residuals or to have resulted in symptoms that were other 
than acute and transitory.

4.  None of appellant's currently diagnosed left lower 
extremity disorders have been shown to be etiologically or 
causally related to active duty service or any incident 
therein.

5.  The appellant has not submitted competent medical 
evidence of any nexus between his current left leg conditions 
and any disease or injury related to any in-service event or 
occurrence.


CONCLUSION OF LAW

A chronic left leg disorder, including arthritis, was not 
incurred in or aggravated during appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that service connection for a left leg disorder, 
claimed as a residual of an in-service injury, is not 
warranted.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A chronic disease listed in 38 C.F.R. 
§ 3.309(a), such as arthritis, will be considered to have 
been incurred in service if it is manifest to a degree of 10 
percent or more one year following the date of separation 
from service even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§ 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that "[g]enerally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."

On his VA Form 21-526 submitted in June 1998, the appellant 
stated that his left knee gives out on him when he tries to 
walk.  He stated that he had been hit in the left leg by a 
flare gun explosion while he was stationed at Fort Dix.  The 
appellant reported that he had been treated for his left knee 
in December 1997; he did not report any treatment within one 
year of separation from service.

The appellant's Army medical records indicate that the 
appellant sought treatment in June 1960, when a flash grenade 
blew up and hit him in his leg.  Radiographic examination for 
foreign bodies in the area of the lateral left femur revealed 
no significant abnormality.  In July 1961, the appellant 
sought medical treatment after falling and twisting his left 
ankle.  Radiographic examination of the left ankle was 
negative.  The appellant made no mention of any left thigh or 
knee pain or discomfort and the assessment was sprain, left 
ankle.  Thereafter, the appellant underwent a separation 
examination in January 1962.  He made no complaints in 
reference to his left leg and the physical examination 
yielded no findings pertinent to the left lower extremity.

Post-service, records of private treatment dated between 1994 
and 1997 contain no mention of any left lower extremity 
disorder until an August 1997 notation, which indicates that 
the appellant sought treatment for bilateral knee pain after 
he fell.  On physical examination, there was tenderness on 
the medial sides of both knees.  Radiographic examination 
revealed slight arthritis in each knee.  The clinical 
impression was sprained knees.  

VA treatment records dated in August 1984 indicate that the 
appellant was admitted to a VA hospital for treatment of a 
urinary tract infection.  On admission, he complained of pain 
progressing from his ankles to his hips and he reported a 15-
year history of similar joint pain accompanied by fever and 
chills occurring about once a year that completely subsided 
after two to three days.  There was no mention of any 
specific left lower extremity problem or condition.  

VA treatment records dated in 1985 reveal that the appellant 
sought treatment for left foot pain; he reported a history of 
left heel pain of many years duration.  There was no mention 
of any left thigh or knee problem or condition.  In February 
1985, the appellant reported that he had had calcium deposits 
in the left heel area in 1979, without any heel spur.  The 
clinical assessment was left heel spur syndrome.

VA treatment records from 1998 show that the appellant sought 
treatment for bilateral knee pain in April 1998.  At his 
initial examination, he reported a history of a gunshot wound 
to the left thigh in 1960, described as "very superficial."  
The appellant reported having problems with bilateral knee 
pain four years later with the left worse than the right.  
The clinical assessment was bilateral knee pain.  

The evidence of record also includes written statements dated 
in 1998 from the appellant's daughter and two of his friends.  
None of these people knew the appellant at the time of the 
1960 incident, although each recalled being told about the 
incident by the appellant or his spouse.  The third party 
statements describe the appellant having progressively worse 
pain and difficulty with his left leg.

The appellant maintains that he suffers from residuals of a 
left thigh injury.  Review of all of the evidence of record 
reveals that the appellant was hit in the left thigh by an 
exploding flash grenade in 1960 during his Army service.  
However, there is no medical evidence of record to establish 
that this injury was other than acute and transitory.  No 
clinical abnormality as a result of the in-service left thigh 
injury has been medically demonstrated to be currently 
present.  In addition, the record does not contain competent 
medical evidence of a nexus between any current left lower 
extremity disorder and disease or injury during the 
appellant's active military service.  The appellant has not 
provided any medical evidence to establish that he currently 
suffers from any left lower extremity disorder that is 
related to service, and his statements, and the statements of 
his daughter and his friends, are not competent evidence as 
to medical diagnosis or causation.  Moray v. Brown, 5 Vet. 
App. 463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for the aftermath of a grenade explosion 
involving his anterior left thigh and that this condition 
resolved without sequelae.  There is no medical evidence of 
record to establish that he suffered any injury of the left 
lower extremity that was other than acute and transitory.  
Radiographic examination of the left thigh in 1960 was 
negative and the August 1997 private x-rays revealed only 
slight bilateral knee arthritis.  The appellant has asserted 
that his current left knee disorder is related to service, 
but he has offered no medical evidence to explain how his in-
service left thigh injury could result in slight left knee 
arthritis first clinically demonstrated more than 35 years 
after his separation from service.  Where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the appellant's claimed left lower 
extremity disorder was first shown years after service and 
has not been related to service by any competent medical 
opinion.  The appellant has not submitted competent medical 
evidence showing that he currently has any left lower 
extremity disorder that is linked to any incident of service.  
The Board has considered the doctrine of reasonable doubt, 
but, as the preponderance of the evidence is against his 
claim, that doctrine is not for application.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has also issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating decision, 
the Statement of the Case (SOC), the Supplemental Statements 
of the Case (SSOC) and the Board's remand informed the 
appellant and his representative what was needed to 
substantiate the claim on appeal and complied with VA's 
notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Pursuant to the Board's December 2000 
remand, the RO, in February 2001, sent the appellant a letter 
explaining the VCAA and informed him about evidence still 
needed to support his claim.  The appellant did not 
thereafter notify the RO of any pertinent obtainable records.  
In August 2002, the appellant's representative noted that the 
RO was in compliance with Stegall v. West, 11 Vet. App. 268 
(1999).

The appellant has not referenced any unobtained evidence that 
might aid this claim or that might be pertinent to the bases 
for denial of this claim.  The RO has obtained his service 
medical records, as well as VA and private medical records.  
The record now contains sufficient medical evidence to fairly 
decide the merits of his claim.  See 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there 
is no indication that the evidentiary record is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the new legislation and its implementing 
regulations.  There is no indication that there now exists 
any additional evidence from any source that could 
substantiate this claim that has not been obtained.  The RO 
considered the appellant's left leg claim on the merits, and 
did not base its determination as to entitlement to service 
connection on the concept of a well-grounded claim.  The RO 
has also provided the appellant with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his left leg claim.

The RO provided the appellant with the pertinent evidentiary 
development that is codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required, the RO notified the appellant of his 
right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice and assistance provisions of the 
new legislation, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for the residuals of a left 
leg injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

